UNITED STATES COURT OF APPEALS

                                FOR THE FIFTH CIRCUIT



                                    No. 97-50286
                                  Summary Calendar


                           UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,


                                          VERSUS


                              EDISON SANCHEZ CAICEDO,

                                                             Defendant-Appellant.



                 Appeal from the United States District Court
                       for the Western District of Texas
                                      (A-96-CV-011)


                                      April 8, 1998
Before JOLLY, BENAVIDES, and PARKER, Circuit Judges.

PER CURIAM:*

     Edison Sanchez Caicedo appeals the district court’s denial of

his motion to vacate, set aside , or correct his sentence, pursuant

to 28 U.S.C. § 2255.             Caicedo contends that the district court

erred       in   finding   he    had    not   demonstrated        that   he   received

ineffective assistance of counsel and in refusing to order an

evidentiary hearing prior to denying his motion. Caicedo also

argues      that   he   was     not    required    to   obtain    a   Certificate   of

        *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Appealability